 UNITED STATES GYPSUM COMPANY305United States Gypsum CompanyandInternationalUnion of Electrical, Radio and Machine Workers,and its Local 727,AFL-CIO-CLC.Case8-CA-6473November 14, 1972DECISION AND ORDERBY MEMBERSFANNING, KENNEDY ANDPENELLOOn August 2, 1972, Administrative Law Judge'George Turitz issued the attached Decision in thisproceeding.Thereafter, theRespondent and theGeneral Counsel filed exceptions and supportingbriefs, and the Respondent filed an answering briefto the General Counsel's exceptions.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeand to adopt his recommended Order.issued a complaint and notice of hearing which was dulyserved on Respondent. Respondent filed its answer inwhich it denied all allegations of unfair labor practices. Ahearing on the complaint was held before me at Warren,Ohio, on March 8 and 9, 1972, at which the GeneralCounsel, Respondent, and the Union were represented bytheir respective attorneys.Respondent and the GeneralCounsel have submitted briefs. Upon the entire record,and from my observation of the witnesses I make thefollowing:FINDINGS OF FACTI.THE BUSINESS OF RESPONDENTRespondent,United States Gypsum Company, is aDelaware corporation operating plants in various States ofUnited States, including a plant located at Warren, Ohio,where it is engaged in the manufacture and distribution ofbuilding materials and expanded metal products. In thecourse of its operations at the Warren plant Respondentannually ships products valued at in excess of $50,000directly to customers located at points outside the State ofOhio. I find that Respondent is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the National Labor Relations Act, as amended (theAct).II.THE LABOR ORGANIZATIONS INVOLVEDORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that Respondent, United States Gyp-sum Company, Warren, Ohio, its officers, agents,successors, and assigns, shall take the action set forthin said recommended Order.iThetitleof "Trial Examiner"was changed to "Administrative LawJudge" effective August 19, 1972.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEGEORGE TURITZ, Trial Examiner: Upon charges filed byInternationalUnion of Electrical, Radio and MachineWorkers, AFL-CIO-CLC (the IUE) and its Local 727(Local 727) (both jointly referred to as the Union) on June14,August 12 and 19, and December 7, 1971, and served,respectively, on June 15, August 13 and 20, and December14, 1971, upon United States Gypsum Company (Respon-dent and, at times, the Company), the General Counsel ofthe National Labor Relations Board (the Board), throughthe Regional Director for Region 8, on December 14, 1971,1In its brief Respondent has requested me to take official notice of acertain action brought by the Union against Respondent in the Court ofCommon Pleas, Trumbull County, Ohio. The complaint in that action wasfiled prior to the filing of the charge in the present proceeding. Respondenthas not stated why this evidence, assuming its relevance, was not offered atInternational Union of Electrical, Radio and MachineWorkers, AFL-CIO-CLC, and Local 727, InternationalUnion of Electrical,Radio and Machine Workers,AFL-CIO-CLC, are labor organizations within the mean-ing of Section 2(5) of the Act.III.THEUNFAIR LABOR PRACTICESA.Introduction and Background1.The issuesThe issues litigated at the hearing were whether Respon-dent failed to bargain in good faith in that it (a)deliberately and for improper reasons delayed for a periodof 3 to 4 months furnishing the Union information neededfor administration of the current contract and for futurenegotiations; (b) refused to meet and confer in good faithunder the contractual grievance procedure with respect tothe Johnson and Gilbert grievances; and (c) deniedJohnson union representation at a meeting concerned withdisciplining him.2.Bargaining historyThe Union was first certified in 1964, and contractualhistory started in 1965. In 1969 a strike was settled by a 9-month contract, and on March 1, 1970, the parties enteredinto the contract which was in effect when the events atthe hearing Respondent's request is denied. Respondent's motion to correctrecord, dated April 7, 1972, and duly served on the other parties, is herebygranted. The corrections have been made and the motion, marked RespExh 5, has been placed in the exhibit file.200 NLRB No. 46 306DECISIONSOF NATIONALLABOR RELATIONS BOARDissue in this case occurred. It expired March 1, 1972. In late1970Respondent raised question as to the Union'smajority status and filed a representation petition with theBoard. An election was held and on December 29, 1970,the Union was certified for the second time.2B.The Delay in Furnishing InformationOn January 4, 1971, the Union wrote requestingRespondent to meet with it for a collective-bargainingagreementfor the employees covered by the certificationissued by the Board the previous week .3 The letter alsorequested the names, addresses, birth and service dates,rates of pay, jobclassifications,and insurance and pensioncontributions of all bargaining unit employees. By letterdated February 7, 1971, Respondent furnished the bulk ofthe information requested, i.e., the names, addresses, birthand service dates, rates of pay, and job classifications ofthe unit employees .4 At some time not clearly disclosed bythe record it apparently furnished the information as to theinsurance contributions, and on June 16, 1971, followingfurther demand by the Union, it furnished the pensioninformation.On June 25, 1971, the Union wrote to Respondentrequesting a "new seniority list" consisting of the sameitemsof information relating to the bargaining unitemployees which it had requested on January 4. TheUnion also requested job descriptions for three specifiedjobs.On July 7 Respondent wrote that it had nodescriptions for those jobs, that the information "on thenames and addresses etc." had been sent on February 7,the information on pension contributions June 16, andthere had been nochangesin the insurance program sincetheUnion's last receipt of informationon insurancecontributions except changes of which the Union haddirect knowledge. The letter then stated:If a recheck of yourfilesdoes not reveal that you nowhave adequate information for the proper representa-tion of the employees, then, under the circumstances,please supply specific details as to exactly what isneeded, and why this particular information is current-lyneeded in order to adequately represent theemployees, as well as why it can't be just as readily ormore readily obtained by you from sources other thanthe Company.Finally,the letter requested, "for negotiation andrepresentation purposes," a current copy of the IUEconstitution and the Local 727 constitution and bylaws,plus copies of the group insurance and pension programsoffered by the IUE to its own employees. It concluded:We need this information on the Pension and Insur-ance programs so that we can compare these plans withthe ones currently offered under the contract.The Union replied the next day, July 8, that the2 See fn. 3, below.3 It wasstated atthe hearing that the RegionalDirector's reason forconductingan electionin the middle of the 1970-72 contractterm was thatthe contract did not provide for Respondent's exclusiverecognition of theUnion, but left the question ofrepresentation open and was, therefore, not abarThe originalcharge, filedJune 14, 1971, and the first twoamendedcharges alleged,inter aka,Respondent's refusal"to negotiatea recognitionclause" That allegationwas not includedin the thirdamended charge, filedDecember 7, 1971, and servedwiththe complaint. The Union's request for arequested information was needed "on all new hires,terminations and on all employees who may have had achange in job classification as of February 1971." On July19 Respondent wrote that, if the Union could show that itcould not reasonably obtain the information requested onJuly 8 from other sources, it would be happy to furnish it,but would appreciate learning why that particular informa-tionwas currently needed in order to represent theemployees. The letter closed by referring to the Company'srequest for information from the Union and stating: ".. .Iwant to call your attention to the fact that your Unionhas a responsibility in this matter just as the Companydoes.When may we expect it?"On July 22 the Union replied that the information itrequested was needed for the purpose of properly repre-senting the employees "for all reasons, including upcomingnegotiations." It stated, further, that it was ready tointerview the employees during working hours to get theinformation. As to the Company's request for information,itasked that the Company detailits reasons, so that theycould be evaluated. Respondent replied the next day,"agreeing" that interviewing the employees was much morepractical and effective than asking the Company to supplythe information, but that this did not have to be done oncompany time or property and could be done from theUnion's own facilities. It further stated that the Union'sconstitution and bylaws were "necessary for the properadministrationof the Contract and for determiningquestions of representation"; and that the information asto the Union's pension and insurance programs wasneeded in order to assist Respondent in evaluating its ownplans in preparation for futurenegotiations.On July 28 the Union wrote that it had not received theinformation requested since June 25 and stating that theinformationwas urgently needed in order to processgrievances, prepare for negotiations, and properly repre-sent itsmembers. The letter closed, "I expect thisinformation immediately or I will take the matter up [with]the proper authorities." On August 2 Respondent wroteback that it would begin preparation of the requestedinformation and that it would be submitted to the Unionpromptly upon receipt of the information requested of theUnion by the Company. On August 12 the Union filed itsfirstamended charge, alleging,inter alia,Respondent'srefusal to provide the names, addresses, classifications, andpay rates requested.On October 12 Respondent sent the Union "a list of allnew hires and terminations and all other employees whohave had a change in job classifications since February 7,1971," showing their group insurance and pension deduc-tions, addresses, birth and service dates, rates of pay, andjob classifications .5The list included 35 new hires, 9changed classifications, and 30 terminations. The lettercollective-bargaining meeting did not result in any negotiations4The record does not disclose to what extent, if any, Respondentfurnishedwage and job information relating to two other plants ofRespondent as to which, according to the Union,Respondent had raisedissue during the preelection campaign and which the January 4 letter alsorequested.5The Union's International representative conceded that this compliedwith the Union's request, so far as the material was concerned. UNITED STATES GYPSUM COMPANY307closed: "In exchange, I would appreciate your sending mecopiesof the I.U.E. Pension, Group Insurance andConstitution as well as the Bylaws of Local 727." TheUnion has not furnished the requested material.In December 1971 the Union requested negotiations fora new contract to succeed the one expiring March 1, 1972.Daugherty, Respondent's works manager, admitted thathe could have assembled and sent the informationsomewhat sooner than he did. However, he testified, theinformation had already been furnished in February 1971and, since the expiration date of the contract; March 1,1972,was "months and months" away, and since theUnion did not comply with Respondent's request forinformation, he "didn't see the urgency to jump right intohis request." He also testified that the pension informationand some of the insurance information were not readilyavailable at the Warren plant. He did not, he said, recallthat Rinaldi had stated that he needed the information forhandling grievances and representing the employees day today.As to the IUE pension and insurance plans,Daugherty testified that he wanted them in order to be ableto make comparisons, as he did with such plans of GeneralElectric and other employers, and thus be better able toevaluate Respondent's plan and to understand its relativeposition.As to the IUE constitution, he testified that in1968 the Union's certification had been changed "from theI.U.E. andits localto the I. U. E. and its Local 727," andhe testified: "I believe I would be better qualified to knowallIcan know, that was possible to know about therelationship between the local and the international."Rinaldi,testified that the reason for the request for an up-to-date list was that, because of changes of classificationand new hires, he had found himself unable to determinewhether employees objecting to transfers had validgrievances. He also stated that at no time did Respondentclaim that any of the information he requested was notreadily available. I have credited this testimony of Rinaldi.Concluding findings as to the refusal to furnishinformationIn CowlesCommunications,Inc.,172 NLRB No. 204, theBoard stated:The law is clear and well-settled that "wage and relatedinformation pertaining to employees in the bargainingunit should, upon request, be made available to thebargaining agent without regard to its immediaterelationship to the negotiation or administration of thecollective-bargainingagreement."WhitinMachineWorks,108 NLRB 1537, 1541,enfd.217 F.2d 593 (C.A.4);Boston Herald-Traveler Corporation v. N.L. R B., 223F.2d 58, 63 (C.A. 1), enfg. 110 NLRB 2097;Curtis-WrightCorporation,Wright Aeronautical Division v.N.L.R.B.,347 F.2d 61, 68-69 (C.A.3), enfg.145 NLRB152.As such information concerns the core of theemployer-employeerelationship,itispresumptivelyrelevant and "a union isnot required to show theprecise relevance of it, unless effective employerrebuttal comes forth ... .InN.L.R.B. v.Whitin Machine Works,217 F.2d 593, 594(C.A. 4), cert. denied 349 U.S. 905, enfg. 108 NLRB 1537, acase involving incidents in the course of the negotiation ofa contract,the court stated:Such information should not necessarily be limited tothat which would be pertinent to a particular existingcontroversy. . . . InN.LR.B. v. Yawman & ErbeManufacturing Co.,187 F.2d 947, 949 (CA. 2), enfg. 89NLRB 881,which also involved incidents during thenegotiation of a contract,the court stated:Since the employer has an affirmative statutory duty tosupply relevant wage data, his refusal to do so is notjustified by the Union's failure initially to show therelevance of the requested information... .InBoston Herald-Traveler Corp. v. N.L.R.B.,223 F.2d 58,62-63 (C.A. 1), enfg. 110 NLRB 2097, the court quotedwith approval the statement by Chairman Farmer concur-ring inWhitinMachine Works, supra,which included thefollowing:Iwould,therefore,hold that,short of evidence thatunion requests for wage data are used as an harassingtactic and not in good-faith effort to secure pertinentbargaining information,the employer has a continuingobligation to submit such data upon request to thebargaining agent of his employees....I am con-vinced,after careful consideration of the import of theproblem on the collective bargaining process, that thisbroad rule is necessary to avoid the disruptive effect ofthe endless bickering and jockeying which has thereto-fore (sic) been characteristic of union demands andemployer reaction to requests by unions for wage andrelated information....I conceive the proper rule tobe that wage and related information pertaining toemployees in the bargaining unit should,upon request,be made available to the bargaining agent withoutregard to its immediate relationship to the negotiationor administration of the collective bargaining agree-ment.The majority of the Board stated,108 NLRB at 1539, thattheyagreed with this statement.The foregoing principles are applicable not only to theUnion's function in the negotiation of a contract,but alsoin its administration. SeeStahl Specialty Company,175NLRB 129; see alsoCowlesCommunications,Inc., supra.Respondent complied with the Union's January requestfor employee and job data information without inquiry asto relevancy,need,ormore exact description, and itfurnished the information within about 5 weeks. TheUnion's June 24 request for similar data was not compliedwith for over 15 weeks, and then only after the Union,having first threatened to resort to "the proper authorities,"filed a charge with the Board.In the interim,in completedisregard of the foregoing principles,Respondent com-pelled theUnion to answer a series of unnecessaryquestions.Itignored the fact that what the Unionrequested wasa newseniority list and wrote that thatinformation had already been furnished.As stated byChairman Farmer in the opinion quoted above, anemployer's obligation to supply wage data is a continuingone.Respondent also inquired whether the informationcould not"just as readily or more readily"be obtainedfrom other sources, a question which I have no doubt wasasked in bad faith.Its "agreeing" with the Union that 308DECISIONSOF NATIONALLABOR RELATIONS BOARDinterviewing the employees for the information outsidecompany time and property from the Union's ownfacilitieswas much more practical and effective thanasking the Company to supply it was plainly with tongue incheek. Finally, I do not credit Daugherty's testimony thatRespondent felt that the Union's pension and insuranceprograms would have been helpful to it in negotiations inthe same way as were such programs of other largeindustrial employers, such as General Electric; nor do Icredit his testimony that he thought he would be betterqualified to bargain with the Union if he knew the preciserelationship between the IUE and Local 727. It will berecalled, also, that, while Respondent later withdrew fromthisposition,on August 2 it made receipt of thatinformation a condition precedent to its furnishing theinformation the Union needed.The fact that Respondent ultimately furnished theinformation requested did not remove its violation of theAct. This is not the case of an employer protecting itselfagainst unreasonable requests for information. Daughertyadmitted that at least part of his delay in furnishing theinformationwas based on the irrelevant fact that theUnion failed to provide information to the Company; andthe entire, correspondence convinces me that Respondent,an employer sophisticated in labor relations, raised thevarious issues in order to obstruct the Union in its effortsto represent the employees. Its actions in connection withthe Johnson grievance, discussed below, lend furthersupport to my conclusion that this was not just anaberration, unlikely to be repeated, but part of a deliberatepolicy to impede the Union in carrying out its functions asbargaining representative.I find that by delaying unreasonably the furnishing ofnecessary information to'the Union and by raising issues inconnection therewith in bad faith and for the purpose ofimpeding theUnion in representing the employees,Respondent has violated Section 8(a)(5) of the Act.C.,The Refusal of Union RepresentationOn Friday, April 16, 1971, Johnson, the Union'sfinancial secretary,who worked in the plant as anelectrician under Hover, the chief electrician,6 was engagedinmaking adjustments on a slitting machine. Hover, hissupervisor, came over and moved as if to adjust part of themachine. Johnson stood up, stepped back two steps, andasked Hover if he was going to set up the machine or wasJohnson. The dimensions of the machine were approxi-mately 15 by 30 feet,andthe two men were some 15 or 20feetapart.Hover replied, "I didn't touch anything." WhenJohnson repeated his question, Hover again said, "I didn'ttouch anything." He added, "You don't have to get sodamned smart about it," and walked away. Hover reportedthe incident and that same day a "Contact Report" wasexecuted stating that it was made because of "unsatisfacto-ry performance" in the category of "insubordination," andspecifying that the action taken was a "Final Warning."Under "Remarks" the report stated:Subject employee interfered with his supervisor bythreatening to walk away from a work assignment onthe edge control device of the slitter line if hissupervisor, the Chief Electrician, continued to adjustanother part of the control. Employee Johnson shouldunderstand that this type of insubordinate conductcannot be tolerated as it interferes with properoperation of the plant. Repetition of this type conductcan result in discharge.The reportwas executedby Hover, by Langewisch, theengineering superintendent, by Church, the personnelsuperintendent, and by Daugherty, the works manager.Later that day Church encountered Johnson and said thathe would be in touch with him the following week "aboutthis insubordination charge."On Monday, April 19, Johnson, finding that his timecardhad been removed from the rack, went to the personneloffice, where Church asked him to come in. Johnson said,"Mr. Church, if there is any disciplinary action, I want aunion representative here." Church said, "No, Bob, comeon in. We just want to talk to you." Johnson complied. Hefound Hover and Langewisch in the office. Langewischsaid, "Bob, I hate to do this to you, but r want you tounderstand that you have to take orders from yoursupervisors."Johnson denied ever having refused an orderfrom his superiors, which Langewisch confirmed so far ashe was concerned. Langewisch then said, "About thisthreat to leave your job-". Johnson interrupted to denythis.Langewisch then told Johnson that Hover's procedureof having the two of them adjust the slitter together wascorrect and that he wanted Johnson to know that Hoverwould continue to do that in the future. He handed thecontact report to Johnson, who said, "I deny this. This isnot the truth and I refuse it." Langewisch said, "You takeit for your file or whatever you want;" whereupon Johnsonaccepted the paper and said he would file a grievance. Hethen left.? Johnson testified, and I find, that, other than asalready described, he was asked no questions about theincident.Concluding findings as to the denial of unionrepresentationJohnsonwas summoned to the office, handed thepreviously executed contact report, and warned orally ofRespondent's policy with respect to taking his foreman'sorders in general and adjusting the slitting machine inparticular.He was asked no questions, and no suggestionwas made, either expressly or by implication, that he admitor deny the accusation, or that he giveassurancethat hisalleged offense would not be repeated. The allegation inthe complaint that the meeting was for the purpose ofhaving Johnson defendhimself isnot borne out by therecord.What was done there was the kind of thing foremendo out on the factory floor every day withoutanyquestionof union representation coming into play. That Respon-dent chose to dramatize the event by having it take place inthe personnel office in the presence of two additionalofficialswas insufficient to make union representation any6 Johnson was the only employee supervised by Hover. The General1 I do not credit Church's testimony that "Mr. Johnson agreed that theCounsel does not contend that Respondent's action against Johnson wasinsubordination wouldn't happen again in the future."discriminatory. UNITED STATES GYPSUM COMPANY309more appropriate than it would have been out on thefactory floor.8 I shall recommend dismissal of paragraph8(C) of the complaint. SeeDobbs Houses, Inc.,145 NLRB1565, 1571.D.TheGrievances1.Relevant provisions of the contractArticle II of the contract, entitled "Recognition," read:Section 1. The term "employee" or "employees" asused in this Agreement is limited to persons within thisbargaining unit who are all production and mainte-nance employees at the Warren, Ohio plant, excludingallofficeclericalemployees, guards, professionalemployees, theWorksManager, superintendents,foremen, head machinist, head mechanic, and all othersupervisors as defined in the Act .9The only express substantive limitation in the contracton Respondent's right to discharge or otherwise disciplineemployees was contained in the following clause:ARTICLE III-NON-DISCRIMINATIONSection 1.The company will not discriminate againstany employee in a manner currently prohibited byFederal or Ohio State Law, such as race, religion, sex,age, or national origin, or because of his membership ornon-membership in the Union. The Union agrees thatneither the Union noranyof its members or agents willdiscriminate against any employee in any mannercurrently prohibited by Federal or Ohio State Law,such as race, religion, sex, age, or national origin, orengage in any union activity on the Company's time.Article XVI, entitled "GRIEVANCE PROCEDURE,"read in relevant part as follows:Section 1.In the course of day-to-day operations andcontact, any employee will discuss with his foreman orsupervisor any matter which he feels requires explana-tion. If, as a result of such discussion, an employeedecides that he has a grievance, he shall utilize thefollowing procedure in handling of this grievance.Section 2.For the purpose of this contract, a grievanceis defined as a difference arising between the Companyand an individual employee or a number of specificindividual employees or the Union as to the interpreta-tionor application ofanyof the terms of thisAgreement including discharge, disciplinary suspensionor disciplinary lay-off.Section 3.An aggrieved employee shall invoke theGrievance Procedure by placing an explanation of hisgrievance in writing, setting out the detail of hisgrievance, including Article and clause references, anddeliver this grievance to his foreman or supervisor... .Section 4.The grievance shall then be handled in thefollowing steps:Step 1.Within 5 calendar days from his receipt ofthewritten grievance, the aggrieved employeeand his foreman will discuss the grievance and ifthe employee wishes, he may bring in a represent-1 do not pass upon a case where, although no questions were asked, thecircumstances were such as to imply that an employer expected that theemployee would defend or explain his actions.9The unit in the Board's certification, 152 NLRB 624, 628, is the same asative of the Union to assist him or act for him. Ifthe grievance is not settled to the satisfaction ofthe aggrieved employee, then he may invoke Step2 by writing his department superintendent citingthose areas in the foreman's reply which he feelsare erroneous and contrary to the meaning andintentof the contract.Step 2.The aggrieved employee and his depart-ment superintendent will discuss the grievancewithin five (5) days from the time Step 2 isinvoked, and if the employee wishes, he maybring in a representative of the Union to assisthim or act for him. The department superintend-ent's answer shall be given within 7 days after thematter is discussed with him. If the grievance isnot settled to the satisfaction of the aggrievedemployee and the Unionfeelsthat the grievancewarrants further discussion, then they may invokeStep 3 citing those areas in the DepartmentSuperintendent's reply which they feel are errone-ous and contrary to the meaning and intent of thecontract.Step 3.The Union and the Works Manager willdiscussthe grievance within twelve (12) days fromthe time Step 3 is involved. The Works Manager'sanswer shall be given within nine (9) days afterdiscussion with them.Step 4.If the grievance is not settled to thesatisfaction of the Union in Step 3, they mayinvoke Step 4 by submitting a written request totheWorksManager for a meeting with arepresentative of the home office of the Compa-ny. For the guidance of the home office repre-sentative, the request shall state the reason why,in the opinion of the Union, the answer in Step 3was not in accordance with the contract. Ameeting shall be arranged within two (2) weeksfrom the time Step 4 is invoked, and anInternational representative, other than the oneregularly assigned to the Plant, shall be presentand represent the employee. The Company homeoffice representative's answer shall be given notlater than two weeks after discussion with theUnion.Step 5.If no agreement is reached in Step 4, threeworking days after receipt of the Company'sanswer and before 45 calendar days after receiptof this answer, the Union may invoke strikeaction as the fifth and final step in the GrievanceProcedure, to urge a specific redress by theCompany in a current grievance which has notbeen settled after discussion, review and finaldecision by the parties in the fourth step of theGrievance Procedure.Section 7.Step 1 of this Grievance Procedurethe above except that it names six categories of employees who werespecifically included along with the rest of the production and maintenanceemployees. The first certification named the IUE as representative. It wassubsequently amended to name the IUE and its Local 727. 310DECISIONSOF NATIONALLABOR RELATIONS BOARDmust be invoked not later than twelve (12) daysafter the event out of which the grievance arose.The aggrieved employee or Union must invokeeach step thereafter within seven (7) days of theCompany's decision in the preceding step.burden of proving the allegations in your grievancewhen you met with Mr. Hover on April 26, I suggestthatyou again review the Contact Report thatspecifically describes the action in question, and then ifyou have further questions, that you and Mr. Jonesmay wish to discuss the matter further with Mr. Hoverat your earliest convenience.On May 5 the Union replied that the grievance had notbeen satisfactorily answered at the first-step meeting sinceHover had refused to answer any questions and that Step 2was therefore properly invoked. It suggested a meeting onMay 10. On May 7 Respondent wrote that the suggestedMay 10 meeting "would not be appropriate at this time" inview of the record of the Step 1 meeting, the contract, andJohnson's statement invoking Step 2, and it suggested thattheStep I meeting be reconvened. On May 13 thereconvened Step 1 meeting suggested by Respondent washeld. Johnson submitted and read a written statementdescribing the April 16 incident. Jones asked Hover fordetails of Johnson's insubordination. Hover replied that hewas the supervisor in charge and Johnson had interferedwith his job. Asked in what way, Hover replied thatJohnson had taken two steps backwards. Johnson said,"Well this isn't true . . . This is a trumped up' charge toharass and discriminate against me because of my unionmembership activities." Hover demanded that he be shownhow he had treated Johnson differently from how hetreated anyone else, upon which Jones pointed out thatJohnsonwas the only employee working for Hover.Pressed for more details, Hover replied only that Johnsonhad been insubordinate, had threatened to leave the job,had taken two steps backwards; and Church said that theinsubordination charge stood. Jones said an appeal wouldbe taken to the next step. On May 14 Johnson again filedan appeal to Step 2, stating:I am appealing my grievance to step 2 of the GrievanceProcedure.The Grievance was not settled to mysatisfaction.Mr. Hover stated he did not discriminateagainstme for union activity. This statement iserroneous and contrary to the meaning and' intent ofArticle III of the Contract.On May 18 Respondent returned the appeal "for furtherhandling because you have not indicated how the Fore-man's answer is in error and contrary to the Contract. Inthis respect the Company calls your attention to the factthat you claimed discrimination and not the Foreman.... he did ask you to show how you were treated anydifferently than any other employee would' be undersimilar circumstances, which you did not do."On May 21 the Union wrote to Respondent as follows:In order to again expedite the grievance of Mr. RobertJohnson, without any further delay in the grievanceprocedure and without agreeing with your letter of May18,1971.The following facts are submitted as asupplement to the grievance.1.The grievance has not been settled to Mr. John-son's satisfaction.Mr. Johnson, wants the warningremoved from his record, therefore he is invoking step2,of the grievance procedure. (grievance attached)2.In the meeting of May 13, 1971, Mr. Hover, stated"He used profanity towards Mr. Johnson, and heSection 9.In Steps 3 and 4 of the GrievanceProcedure it is understood that the Unionrepresentatives may number up to five (5) people.Section 10.In the event of the failure of eitherparty to comply with the time limitations hereinabove provided, the grievance shall either bedeemed to have been withdrawn or affirmativelyaccepted or approved, as the case may be.ArticleXVIII provided that the Company would notlock out employees and that the Union agreed that therewould be no strike, slowdown, or other interference withproduction, except as provided in the Grievance Proce-dure.2.The Johnson grievanceOn April 21 Johnson filed a grievance, as follows:Iam involking (sic) The Grievance Procedure underArt. III Sec. 1 and Art. XVI Sec. II, in which The Co.has Errored in accussing Me of insubordination andinserted a written Reprimand in my Personal file. Irequest this Reprimand be Remove from my Record.On April 26 a Step 1 meeting was held, with Respondentrepresented by Church, the personnel superintendent, andHover. Johnson was accompanied by Howard Jones, theUnion's chief steward. Jones asked how Johnson had beeninsubordinate.Hover replied that he had threatened "toleave the job." Asked how the threat had been made,Hover replied that Johnson had taken two steps back-wards.He admitted that Johnson had made no verbalthreat, but otherwise refused Jones' request for detailsconcerning the incident. Church interposed, "This hasnothing to do with witnesses," adding that Respondent wasaccepting Hover's account. He stated that he would listento what evidence the Union had to support its claim andasked Jones whether he had any witnesses. Jones repliedthat a witness might be brought in later. Jones said, "Wedon't feel that Johnson was insubordinate, we feel he isbeing discriminated against and we want this removedfrom his record." The grievance was denied.On April 27 Johnson filed with Respondent an appeal toStep 2, which included the following explanation:Iam Appealing My Grievance to Step II, of theGrievance Procedure, under Art. III, Sec. I and Art.XVI, Sec. II, in which The Co. has failed to Show Justcause in inserting a Reprimand in my Record And hasRefused To Discuss in Detail The Reason's why IReceived This Reprimand.On April 30 Respondent returned the document toJohnson with the following letter:We are returning the enclosed form to you for furtherhandling since it is not a proper invocation of thesecond step of the Grievance Procedure.If you did not, in fact, understand that you have the UNITED STATES GYPSUM COMPANY311would do it again." We are not aware of any othersupervisor cussing employees in their direction of thework force. This is a clear case of discrimination and iscontrary to the meaning and intent of Article III, of thecontract.3.Mr. Hover, also stated "Mr. Johnson, threatened towalk off the job by taking two steps backwards." Thisis ridiculous and in error. Mr. Johnson, never threat-ened to walk off the job. Mr. Hover, answer is in errorand again contrary to the meaning and intent of ArticleIII, of the contract.We expect the step 2, grievance meeting to be held nolater thanWednesday, May 26, 1971, in accordancewith our labor agreement.On May 25 Respondent replied that since the content oftheUnion's letter was "not relevant with respect to theproper invocation of Step 2" and Johnson had not yetproperly invoked Step 2, a meeting would not beappropriate. On May 27 Johnson submitted to Respondenthis third appeal to Step 2, stating, "The following facts aresubmitted as the areas in the foreman's reply which I claimare erroneous and contrary to the meaning and intent ofthe contract." The appeal then repeated the substance ofthe Union's May 21 letter.On June 2 Respondent rejected Johnson's invocation ofStep 2, stating that the facts in his appeal were "notrelevant to the claimed discrimination as set out in ArticleIII," 10 and that Johnson had failed to show error in theforeman's decision that the "contact" for insubordinationhad not been in violation of the contract. In conclusion,Respondent stated that "in an attempt to clear up thiscase" it was willing to meet with Johnson and his unionrepresentative at a stated time, but informally, promisingto have Hover present. The parties did meet on June 7.Langewisch,Respondent's Step 2 representative, an-nounced that the meeting was informal, since Step 2 hadnot beenproperlyinvoked.He said that, according toHover, Johnson had threatened to leave the job, and thatthat constituted insubordination. Johnson replied that hehad not made such a threat,andagain said that this "was atrumped up charge trying to harass and discriminateagainst me because of my union membership and activi-ties." Langewisch replied to the effect that Johnson had totake orders from Hover, his superior, and Respondentrefused to remove the reprimand.Meanwhile, on June 3 the Union wrote to Respondentthat since both parties were "requiring strict adherence tothe contract," and Respondent had failed to hold agrievancemeeting within 5 days after Step 2 had beeninvoked, as required by the contract, it was invokingsection 10 of the grievance procedure, which provided thatin those circumstances the grievance be answered in theaffirmative, accepted, or approved.On June 8 Respondent wrote as follows:I have reviewed the procedural details of the Johnsongrievance and do not find Section 10 of Article XVIapplicable under the current circumstances.On June 10 the Union requested Respondent to detail the"current circumstances" referred to, and on June 14 it filedthe original charge herein, alleging that Respondent hadrefused to bargain collectively in that,inter a/ia,ithadrefused to process Johnson's grievance.On June 16 Respondent wrote to the Union as follows:The current circumstances referred to in my letter ofJune 8, 1971, involve the fact that Mr. Johnson did notcontractually invoke either Step One or Step Twowithin the time periods required and Company did notwaive any of its rights under the Contract. TheCompany met informally with the Grievant and hisUnion Representative to assure itself that all the factswere known and that the employee had an adequatehearing despite the contractual defects... .At the hearing Daugherty testified that Johnson had notfiled his Step I appeal "properly and timely" in that thecontract provided that before he did so he was required to"discuss the grievance informally with his supervisor," i.e.,Hover.He testified that nevertheless the grievance hadbeen carried on to Step 1, and Respondent's answer givenat the meeting of April 26. He testified, further, thatJohnson had failed to meet the requirement in the secondsentence of section 7 of the grievance procedure that Step 2be filed within 7 days of that answer; that Johnson's appealto Step 2 from the Company's April 26 decision was datedMay 14, and that his April 27 appeal failed to state "thereason . . . for the invoking of step two."Johnson testified that he did not file a Step 3 appealbecause Respondent's refusal to hold a Step 2 meetingmade that impossible.3.The GilbertgrievanceOn August 19, 1971, Gilbert, a truckdriver who had beendischarged by Respondent the previous day, filed agrievance.Meetings were held for Steps 1 and 2 at whichtheUnion was represented by McMillan, secretary ofLocal 727. On September 13 a Step 3 meeting was held atwhich the Union was represented by McMillan, Jones, thechief steward, Rinaldi, the Union's International represent-ative assigned to represent the employees at Respondent'sWarren plant, and Patrick Kearney. Rinaldi introducedKearney as a qualified International representative whowould be assisting him in the area. After a short discussionof Gilbert's allegation of discrimination, the meeting wasrecessed to give the Union the opportunity to bring inevidence. The meeting was reconvened on September 28,with the Union represented by Kearney, Jones, andMcMillan. After some discussion it was again recessed, toreconvene on October 19, when Gilbert attended, alongwith the same three union representatives. The grievancewas again denied.Gilbert appealed, and a Step 4 grievance meeting was setup for November 10. Jones, McMillan, and Kearneyappeared for the Union. Respondent was represented byHallberg, an official from its home office, Daugherty, theworks manager, Church, personnel superintendent, Coop-er,plant operationsmanager, and Karafa,Gilbert'sforeman.Hallberg had not participated in any of thepreviousmeetings.Daugherty said that Rinaldi had10 In its brief Respondent argued that the irrelevancy of the content oftheUnion'sMay 25 communication lay in the fact that the contract requiredJohnson, not the Union, to file the Step tworequest. 312DECISIONSOF NATIONALLABOR RELATIONS BOARDintroducedKearney "as the international representativeassigned to our plant" and his assistant, that Kearney hadhandled Step 3 meetings on the grievance and therefore didnot meet the contractual requirement that the Union berepresented at a Step 4 meeting by "an Internationalrepresentative other than the one regularly assigned to thePlant." The Union insisted that Kearney was qualified andthat it was ready to proceed with the meeting. After aboutan hour and a half of repetitious discussion Daughertysaid, "I heard that record before and we have work to do,"and Respondent's representatives rose to leave. Kearneycalledout,"Mr.Daugherty, are you walking out?"Daugherty replied from the doorway, "You can call it whatyou want," and the company representative left.Twenty minutes or less later Daugherty telephoned theunion hall, where the union representatives had repaired,and suggested that the meeting reconvene and proceedwith the grievance. Kearney returned, accompanied byRinaldi.He delivered to Respondent a letter signed byRinaldi and reading as follows:This is to inform you that I am the regular staff manassigned to service the local, which represents theemployees at your plant. This will be my assignmentunless you are notified differently.Mr.Patrick Kearney will handle the grievance of Mr.Gilbert at the 4th step of the grievance procedure, inaccordance with our contract.Mr.Kearney is an international representative notnormally assigned to represent the employees at yourplant.Rinaldi orally informed Respondent's representatives tothe same effect.Daugherty stated that Kearney had been involved in thethird step of the grievance and that the fourth step had tobe handled by some one not previously involved. Kearneyasked if Respondent would meet with Rinaldi. Daughertyrefused, saying that he, too, had been involved in the thirdstep, and he suggested the names of three other individualswho in the past had been International representatives.11Kearney insisted that he himself was qualified, whereuponRespondent suggested that they get on with the meeting,that the Union could call it what it liked, but thatRespondent would have to consider it an informal meeting.Kearney replied, "We are to meet only if you agree this is aformal fourth step meeting." The company representativesfinally left.Rinaldi testified that only one International representa-tivewas assigned to the plant and that he was the oneregularly so assigned. He also testified that the importanceof establishing the meeting as a formal fourth-step meetinglay in the fact that without a formal meeting the Unioncould not proceed to the fifth step of the grievanceprocedure, which was a strike.The clause in question, which was introduced into thecontract in 1969, was proposed and drafted by Respon-dent.11At the time of the meeting two of the individuals suggested were nolonger connectedwith the I.U.E. and the third was no longer anInternational representative. The record does not show that these facts wereknown to Respondent.Concluding findings as to the grievancesBefore appraising Respondent's conduct it is necessaryto examine what was reallyat issue betweenthe parties inthe processing of the twogrievances.Respondent hasemphasized at the hearing and in its brief that it affordedJohnson and Gilbert full opportunity to present facts,arguments, and anything else they wished. However, solong as this was done at informal meetings Respondentcould make any decision it wished, even arbitraryones, infull confidence that the Union had no recourse. The reasonwas that the Union had surrendered the employees' right tostrikewithout getting the return benefit, so frequentlygranted, of an arbitrationclause.SeeTextileWorkers v.LincolnMills,353 U.S. 448, where the Court said "Plainlythe agreement to arbitrate grievance disputes is thequid proquofor anagreementnot to strike." In lieu of arbitrationRespondent had specifically agreed that Step 5 of thegrievance procedure was a strike. Whether or not it wasprobable that the Union would resort to a strike overJohnson or Gilbert's grievance, formal meetings wouldhave had the tendency to increase the likelihood thatRespondent would decide those grievances, and others, aswell, with the awareness that wrong or arbitrary decisionscould ultimately result in strike action.Respondent'srefusal of formal meetings was, thus, not a mere matter oftechnicality.What must be decided is whether that refusalwas violative of Respondent's duty to confer in good faithwith respect to grievances.Respondent'sprincipal justification for refusing toprocess Johnson's appeals to Step 2 was that he had failedto demonstrate how the contract had been violated-inotherwords, to demonstrate that his discipline wasdiscriminatory under the Act. The Union did undertake inthe contract to point out at each step of the grievanceprocedure how Respondent's action or decision contra-vened the contract. Respondent in effect contends that theUnion,by those restrictions,waived the employer'sobligationunder the Act to discuss grievances andquestions of contract interpretation to the extent thatappealing grievants failed to demonstrate that the contracthad been actually violated. However, waivers of theemployees' statutory rights must be clear, and I find nosuchwaiver in this instance. The purpose of thoseprovisions of the contract was to relieve Respondent of theobligation to apply the contractual grievance procedure toappeals which failed to indicate that the grievances werebased on alleged violations of the contract.12 An employ-er's refusal to consider a grievance is violative of the Acteven though it is eventually found that the grievancelacked merit. SeeCalifornia Portland Cement Company,103NLRB 1375, 1377. I do not read the contract grievanceprocedure as constituting a waiver by the Union ofRespondent's duty to hear and consider a grievance orappeal which failed to contain actual proof of violation ofthe contract, or even the equivalent of a bill of particulars;nor do I read it as requiring that appeals have the accuracyof a pleading or the convincing quality of a legal brief. At12The contract provided,ineffect,that discipline which might beconsidered undeserved,unfair, excessive, or otherwise unjust,but notviolative of the Actor some other statute forbidding discrimination,was notsubject to the contractualgrievance procedure. UNITED STATES GYPSUM COMPANY313most the Union waived Respondent's duty to considergrievances or appeals which did not reasonably appriseRespondent that Johnson, for example, claimed that hehad been discriminated against for union activities, a plainviolation of article III of the contract.Johnson was an officer of the Union and the correspond-ence of the parties must be read in the light of the fact thatthis was known to all Respondent's officials; there was noneed to state this in the grievance or the appeals. Hisoriginal grievance invoked article III of the contract,prohibiting discrimination for union activities, and at thefirst Step I meeting Jones said, "We don't feel Johnson wasinsubordinate,we feel he is being discriminated against... " Johnson's April 27 appeal also invoked article III,and at the reconvened Step I meeting on May 13 he said,referring to the charge that he had interfered with Hover'sjob,"This is a trumped up charge to harass anddiscriminate against me because of my union membershipand activities." In his May 14 appeal Johnson alleged thatHover's denial that he discriminated against Johnson forunionactivitywas erroneousand contraryto the meaningand intent of article III. In his May 27 appeal Johnson saidthat Hover's statement that he had threatened to walk offthe job by taking two steps backwards was ridiculous andin error and "contrary to the meaning and intent of ArticleIII of the contract." On June 27 Johnson told Langewischthat he had not threatened to leave the job and that "thiswas a trumped up charge trying to harass and discriminateagainst me because of my union membership and activi-ties." I am convinced that Respondent understood fromthese various statements that Johnson claimed that Hovercharged him with threatening to leave the job on obviouslyerroneous, in fact, ridiculous, grounds-taking two stepsbackwards-and that he made such a charge because ofJohnson's well-known union activities. I find that this wasa sufficient compliance with the contractual grievanceprocedure and that Respondent's refusal to hold a Step 2meeting of Johnson's grievance was not justified by thecontract.In its letters of June 10 and 16 Respondent relied on stillanother strategem to confound the Union's efforts toutilize the formal grievance procedure. It made the belatedclaim that the formal Step 1 meetings, which had been heldwith its consent, even at its own suggestion, were merelyinformal meetings after all. Daugherty testified that thiswas on the basis of the fact that Johnson had failed, beforefilinghisgrievance, to comply with the contractualrequirement-Section 1 of the grievance procedure-todiscuss his grievance informally with Hover. Assuming,arguendo,the unlikely proposition that that contractualprovisionwas a condition precedent to the filing of agrievance, especiallywhere the matter at issue was adispute between Hover and Johnson, it is plain thatRespondent waived it and proceeded to hold the Step Imeetings. Indeed, at the hearing Daugherty changed hisstance and testified that "in spite of this defect" thegrievance had been "processed."Respondent's failure to meet with the Union in compli-ance with the grievance procedure was more than a merecontract violation.Respondent was refusing to complywith its statutory duty, set forth in Section 8(d) of the Act,"to meet at reasonable times and confer in good faith withrespect to. . .any question arising"under an agreement.The contract is relevant only to the extent that Respondenthas claimed that it contained a partial waiver by the Unionof the statutory safeguards.SeeN.L.R.B. v.C & C PlywoodCorp.,385 U.S. 421, 428.Moreover,Respondent was notseeking, in good faith,to take advantage of the contractualprovisions protecting it from having to deal with grievancesnot based on alleged violation of the contract; it wasgenerally willing to spend time to meet with the Union solong as the meetings were informal.What Respondent wastrying to accomplish in refusing to meet formally was tofrustrate the Union's efforts to advance grievances so as toplace it in a position,if it so decided,to invoke Step 5 ofthe grievance procedure. Plainly, its object was to rendernugatory, to the extent it could, an important concession ithad made to the Union on the basis of which"the Unionhad agreed to a no-strike clause without arbitration.I find that Respondent's refusal to meet formally on theJohnson grievance was in bad faith and that Respondentby such refusal violated Section 8(a)(5) of the Act.Gilbert's grievance was advanced to Step 4 but Respon-dent refused to hold a formal Step 4 meeting with eitherKearney or Rinaldi as the Union's representative. It haditself drafted the clause requiring that the union represent-ative be an International representative"other than theone regularly assigned to the Plant." Rinaldi and Kearneycould not both be"the one"regularly assigned, butRespondent rejected both. While I am of the opinion thatRespondent was wrong as a matter of contract interpreta-tion,since the clause limits the employees'statutory rightsand the language was Respondent's own, I recognize thatits position was an arguable one which an employer couldtake in good faith. That does not mean,however, thatRespondent took it in good faith.Here, again,the questionwas not one of wasting time-Respondent was willing tohold the meeting.But Respondent was determined toprevent the Union,ifat all possible,from reaching theposition where it could advance the grievance to Step 5.Respondent'sbad faith in connection with the Union'srequest for information and the Johnson grievanceestablish its disposition to frustrate theUnion in itsfunction as bargaining representative. I find that it wassimilarly motivated in refusing to meet formally with eitherKearney or Rinaldi, and that such refusal to meet was inbad faith. I further find that Respondent thereby violatedSection 8(a)(5) of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEI find that the activities of Respondent set forth in thesection III, occurring in connection with its operationsdescribed in section I, have a close,intimate,andsubstantial relationship to trade, traffic, and commerceamong the several States and tend to lead to labor disputesburdening and obstructing commerce and the free flow ofcommerce.V. THE REMEDYAs I have found that the Respondent has engaged in 314DECISIONS OF NATIONAL LABOR RELATIONS BOARDcertain unfair labor practices, I recommend that the Boardissuethe recommended Order set forth below requiringRespondent to cease and desist from said unfair laborpractices, and to take certain affirmative action which willeffectuate the policies of the Act.Upon the basis of the foregoing findings of fact and ofthe entire record of this case I make the following:CONCLUSIONS OF LAW1.Respondent, United States Gypsum Company, isengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2.Respondent is, and at all times material has been, anemployer with the meaning of Section 2(2) of the Act.3.InternationalUnion of Electrical Radio and Ma-chme Workers, AFL-CIO-CLC, and its Local 727 arelabor organizations within the meaning of Section 2(5) ofthe Act.4.Allproduction and maintenance employees ofRespondent at its Warren, Ohio, plant, excluding all officeclericalemployees, guards, professional employees, theworks manager, superintendents, foremen, head machinist,head mechanic, and all other supervisors as defined in theAct, constitute a unit appropriate for collective bargainingwithin the meaning of Section 9(b) of the Act.5.At all times material the IUE and its Local 727 were,and now are, the exclusive representative of the employeesin the appropriate unit for the purpose of collectivebargaining in respect to rates of pay, wages, hours ofemployment, and other conditions of employment, withinthe meaning of Section 9(a) of the Act.6.By delaying unreasonably the furnishing of necessaryinformation to theUnion and by raisingissues inconnection therewith in bad faith, and by failing to processgrievances in good faith, Respondent has failed to bargaincollectively as provided in Section 8(d) of the Act, and hasengaged in unfair labor practices within the meaning ofSection 8(a)(5) of the Act.7.By interfering with, restraining, and coercing em-ployees in the exercise of rights guaranteed in Section 7 ofthe Act Respondent has engaged in unfair labor practiceswithin the meaning of Section 8(a)(1) of the Act.8.The unfair labor practices described above are unfairlabor practices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 13ORDERRespondent,UnitedStatesGypsum Company, itsofficers, agents, successors,and assigns, shall:1.Cease and desist from:(a)Refusing to furnish International Union of Electrical,Radio and Machine Workers,AFL-CIO-CLC, or itsLocal 727,the name, address,birth date, service date, rateof pay, job classification,insurance contribution,pensioncontribution,and all other wage information of eachemployee in the bargaining unit within a reasonable timeafter being requested to do so by said organization. Theappropriate bargaining unit is:All production and maintenance employees of Respon-dent at the Warren, Ohio, plant, excluding all officeclerical employees, guards, professional employees, theworks manager, superintendents, foremen, head ma-chinist,head mechanic, and all other supervisors, asdefined in the Act.(b)Negotiating with the employees' bargaining repre-sentative in bad faith concerning grievances, or refusing toprocessgrievances formally to further steps in thegrievance procedure set forth in the applicable contract.(c) In any other manner failing to bargain in good faithwith the IUE and its Local 727.(d) In any like or related matter interfering with,restraining, or coercing employees in the exercise of therights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)With reasonable promptness upon request, furnishthe IUE and its Local 727 all wage and related informationpertaining to employees in the bargaining unit.(b)Upon request, process grievances in good faith andadvance them to further steps in the grievance procedurewhen appropriate.(c) Post at its offices and plant in Warren, Ohio, copiesof the attached notice marked "Appendix." 14 Copies of thenotice, on forms provided by the Regional Director forRegion 8, shall, after being signed by a representative ofRespondent, be posted immediately upon receipt thereofand be maintained by it for 60 consecutive days thereafter,in conspicuous places, including all places where notices toemployees are customarily posted. Reasonable steps shallbe taken to ensure that said notices are not altered,defaced, or covered by any other material.(d)Notify said Regional Director for Region 8, inwriting,within 20 days from the receipt of this Decision,what steps Respondent has taken to comply herewith.15IT IS FURTHER ORDERED that the complaint be dismissedinsofar as it alleges unfair labor practices not found herein.13 In the event no exceptions are filed as provided by Sec 102.46 of theRules and Regulations of the National Labor Relations Board,the findings,conclusions,and recommended Order herein shall, as provided in Sec102 48 of the Rules and Regulations, automatically become the findings,conclusions,decision,and order of the Board,and all objections theretoshall be deemed waived for all purposes. .14 In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals, the words in the notice reading "Posted byOrder of the National Labor Relations Board," shall read, "Posted Pursuantto the Judgment of the United States Court of Appeals Enforcing an Orderof the NationalLaborRelations Board."15 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provision shall be modified to read-"Notify said Regional Director for Region 8, in writing,within 20 days fromthe date of this Order, what steps Respondent has taken to complyherewith." UNITED STATES GYPSUM COMPANY315APPENDIXNOTICE TO EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT refuse to furnish the Union within areasonable time after request the name, address, birthdate, service date, rate of pay, job classification,insurance contribution, pension contribution, and allotherwage information, of each employee in thebargaining unit.WE WILL NOT negotiate in bad faith concerninggrievances, or refuse to process grievances formally tofurther steps in the grievance procedure as provided inthe contract.WE WILL NOT in any other manner fail to bargain ingood faith with the Union with respect to wages, hours,and other terms and conditions of employment of theemployees in the appropriate unit. The appropriatebargaining unit is:All production and maintenance employees ofthe Company at its Warren, Ohio, plant, exclud-ing all office clerical employees, guards, profes-sional employees, the works manager, superin-tendents, foremen, head machinist, head mechan-ic, and all other supervisors, as defined in the Act.WE WILL NOT in any like or related manner interferewith,restrain,or coerce employees in the exercise oftheir rightsto self-organization, to bargain collectivelythrough representatives of their own choosing, and toengage in other concerted activities for the purpose ofcollective bargaining or other mutual aid or protection,or to refrain from any or all such activities,exceptinsofar as these rights might be affected by a contractwith a labor organization, if validly made in conformitywith Section 8(a)(3) of the National Labor RelationsAct, as amended.Dated-ByUNITED STATES GYPsuMCOMPANY(Employer)(Representative)(Title)This is an official notice and must not be defaced byanyone.This notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material. Any questions concern-ing this notice or compliance with its provisions may bedirected to the Board's Office, 1695 Federal OfficeBuilding,1240 East NinthStreet,Cleveland, Ohio 44199,Telephone 216-522-3715.